When the cause was called for argument on the rehearing it was stated by its counsel that respondent had concluded to abide by the former judgment of this court reversing the lower court and that steps had already been taken to secure another assessment of the lands within the district. It was furthermore stated that as far as respondent was concerned the petition for rehearing was the result of a misunderstanding on the part of one of the attorneys for the reclamation district. Respondent was willing to confess error, but, in view of possible embarrassment that might be occasioned to other districts if we should reaffirm the portion of the former opinion referring to the method of assessment by ascertaining the difference between the market value of the land before and after the improvement, it was suggested that the reversal be placed upon the other grounds discussed. There seems to be no valid objection to this course, and, while commending to commissioners the propriety of adopting the method of assessment outlined in the former opinion ante, p. 595, [141 P. 1079], for the purposes of this case it is not necessary to hold and we do not hold that said method is the only valid one that may be adopted to ascertain the proportionate benefits to the land.
For other irregularities stated and in accordance with respondent's admission of erorr, the judgment and order are reversed.
Chipman, P. J., and Hart, J., concurred.